Citation Nr: 9907614	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for headaches, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for diabetes mellitus, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1966 to February 1995.

This appeal arises from a rating decision of September 1995 from the St. 
Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the veteran's 
claims has been developed.

2.  The veteran's headaches are more often than once per month but are not 
completely prostrating or prolonged, and do not cause severe economic 
inadaptability.

3.  The veteran is on an oral hypoglycemic agent and requires a restricted 
diet for his diabetes. 

4.  Insulin and restriction of activities are not required.


CONCLUSION OF LAW

1.  The criteria for an increased disability rating for headaches are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (1998).

2.  The criteria for an increased disability rating for diabetes mellitus 
are not met.    38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, plausible 
claims have been presented.  The veteran has not indicated that additional 
relevant evidence of probative value may be obtained which has not already 
been sought and associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The severity of a disability is ascertained by application of the criteria 
set forth in the Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities contained in 38 C.F.R. Part 4 (1998) (Schedule).  38 U.S.C.A. 
§ 1155 (West 1991).   

Where there is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

Headaches

In a rating decision in September 1995, service connection for "muscle 
contraction headaches" was granted with a noncompensable rating assigned.  
A rating decision in January 1997 increased the disability rating to 10 
percent.  A rating decision in February 1998 increased the disability 
rating to 30 percent.

Under the criteria of Diagnostic Code 8100 for "Migraine," a 50 percent 
rating is warranted for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 percent rating 
is warranted for characteristic prostrating attacks occurring on an average 
of once a month over the last several months.  A 10 percent rating is 
warranted for characteristic prostrating attacks averaging one in 2 months 
over the last several months.  With less frequent attacks, a noncompensable 
rating is appropriate.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).

The medical evidence indicates that the veteran has migraine attacks 
significantly more often than once per month.  However, the criteria for a 
disability rating greater than 30 percent also requires that the attacks be 
completely prostrating and prolonged.  In the veteran's substantive appeal, 
he indicated that he had such attacks.  The July 1997 VA examination report 
notes that the veteran indicated that there was photophobia, phonophobia, 
irritability, nausea, and frequent vomiting.  The report also indicates 
that the attacks would incapacitate the veteran.  However, an August 1996 
VA neurology consultation report indicates that there was no aura, 
throbbing, photophobia, nausea, or vomiting, thus indicating the attacks 
were not completely prostrating.  Additionally, in his substantive appeal, 
he stated that he sometimes worked during migraine attacks thus indicating 
his attacks were not completely prostrating.  Since the veteran's 
assertions are contradictory and the neurology consultation indicates that 
the attacks were not completely prostrating, the veteran's migraines are 
not found to be completely prostrating.  A July 1997 VA examination report 
indicates that the migraine symptoms would incapacitate the veteran for 
only several hours which is not considered to be a prolonged period of 
time.  Therefore, medical evidence also does not show that the veteran's 
attacks were prolonged.  

The requirements for a rating greater than 30 percent also require that the 
headaches cause severe economic inadaptability.  The veteran has indicated 
that he loses substantial time from work.  The July 1997 VA examination 
report indicates that he goes home if they came on at work or calls in sick 
if earlier in the day.  However, the report indicates that the attacks come 
on more often in the evening.  Additionally, the June 1995 VA examination 
report indicates that he was working full time.  The July 1997 VA 
examination report indicates he had been working for the previous 14 months 
and that past employment problems were due to altercations with others, not 
headaches.  These findings do not support a finding that the veteran's 
migraines cause severe economic inadaptability.  

As noted, the veteran has headaches more often than once per month.  
However, the headache attacks are not completely prostrating or prolonged.  
Additionally, they do not cause severe economic inadaptability.  Therefore, 
the disability caused by the headaches more closely approximates the 
criteria of a 30 percent rating for characteristic prostrating attacks.  
Accordingly, the preponderance of the evidence is against the claim for an 
increased disability rating for headaches.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1998).

Diabetes mellitus

In a rating decision in September 1995, service connection for "diabetes 
mellitus" was granted with a 10 percent disability rating assigned.  A 
June 1997 rating decision increased the disability rating to 20 percent.  

Under the criteria of Diagnostic Code 7913, a 10 percent disability rating 
is appropriate where diabetes mellitus is mild, controlled by restricted 
diet, without insulin, and without impairment of health, vigor, or 
activity.  A 20 percent rating is appropriate for moderate disability with 
a moderate insulin or oral hypoglycemic agent requirement, and restricted 
diet.  A 40 percent disability rating is appropriate for moderately severe 
diabetes mellitus, a 60 percent rating is appropriate for severe diabetes 
mellitus, and 100 percent rating is appropriate for pronounced and 
uncontrolled diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995).

In 1996, the rating criteria for the endocrine system were revised.  Under 
the provisions of Diagnostic Code 7913 for diabetes mellitus, a 100 percent 
rating is warranted where there is a requirement for more than one daily 
injection of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care provider, 
plus either progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A 60 percent rating is 
warranted where there is a requirement for insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent rating is appropriate 
where there is a requirement for insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is warranted where there is a 
requirement for insulin and restricted diet; or, oral hypoglycemic agent 
and restricted diet.  A 10 percent rating is appropriate where the diabetes 
is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1998).

During the pendency of the veteran's claim, the endocrine system rating 
criteria were changed.  The veteran is entitled to have his claim evaluated 
under both the old and the new criteria, and have to criteria most 
favorable to his claim applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, both the old and the new endocrine system rating 
criteria will be considered.

The veteran diabetes is currently rated as 20 percent disabling.  The 
veteran has indicated that he takes oral medication for his diabetes.  
Additionally, the medical evidence indicates that he takes an oral 
hypoglycemic agent and is supposed to be on a restricted diet.  Under the 
original rating criteria, a rating greater than 20 percent requires that 
the veteran's diabetes be moderately severe.  However, the June 1995 VA 
examination report indicates that the diabetes is generally mild and under 
control without symptoms or sequela of diabetes.  An August 1996 VA medical 
record indicates that there is variable control.  None of the medical 
evidence indicates that the veteran's diabetes is moderately severe or 
worse.  Rather, the evidence indicates that the veteran is on an oral 
hypoglycemic agent and requires a restricted diet which satisfies the 
criteria for a 20 percent rating.  This is consistent with the currently 
assigned 20 percent rating under the criteria in effect at the time he 
initiated his claim.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

Under the revised rating criteria, a rating greater than 20 percent would 
require that the veteran be on insulin, a restricted diet, and regulated 
activities.  However, the medical evidence does not show that insulin is 
required or that the veteran's activities are restricted.  Rather, as noted 
above, the veteran is on an oral hypoglycemic agent and requires a 
restricted diet which satisfies the criteria for a 20 percent rating.  This 
is consistent with the currently assigned 20 percent rating.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1998).

Based on the above, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating for diabetes mellitus.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (1998).


ORDER

1.  An increased disability rating for headaches is denied.
2.  An increased disability rating for diabetes mellitus is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




